United States Court of Appeals
                                                                   Fifth Circuit
                                                                  F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                                                                  March 18, 2005
                         FOR THE FIFTH CIRCUIT
                         _____________________                 Charles R. Fulbruge III
                                                                       Clerk
                              No. 03-51239
                         _____________________

UNITED STATES OF AMERICA,
                                                 Plaintiff - Appellee,

                                 versus

PATRICK ODELL WILLIAMS,

                                                 Defendant - Appellant.

__________________________________________________________________

           Appeal from the United States District Court
                 for the Western District of Texas
                      USDC No. MO-03-CR-47-ALL
_________________________________________________________________

Before REAVLEY, JOLLY, and PRADO, Circuit Judges.

PER CURIAM:*

     Patrick Odell Williams (“Williams”) pled guilty to two counts

of possession with intent to distribute cocaine base (crack).              In

his plea agreement, Williams reserved the right to appeal the

district court’s denial of his motion to suppress evidence obtained

in an April 21, 2003 detention of Williams and search of his car.

Williams now appeals the denial of that suppression motion.

     We review the district court’s findings of fact for clear

error    and   its   ultimate   determination    of   Fourth     Amendment

reasonableness de novo.    United States v. Sinisterra, 77 F.3d 101,


     *
       Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
104   (5th    Cir.    1996).      Williams       raises    two   Fourth    Amendment

challenges on appeal:            (1) whether detaining Williams for 45

minutes pending the arrival of the canine unit to search his car

was an unreasonable seizure and (2) whether the warrantless search

of Williams’s car was unreasonable.                   Finding no error in the

district     court’s    denial    of     Williams’s      suppression      motion,   we

affirm.

      First, Williams argues that his detention was in violation of

the Fourth Amendment because officers either lacked reasonable

suspicion to detain him or because the detention was a de facto

arrest for which officers lacked probable cause.                      See Terry v.

Ohio, 392 U.S. 1 (1968); see also Florida v. Royer, 460 U.S. 491,

499 (1983).      Assuming that Williams has properly preserved this

issue by raising it in his pre-trial suppression motion, we find

Williams’s detention did not violate his Fourth Amendment rights.

The officers had probable cause to actually arrest -- not simply

detain -- Williams during the 45-minute detention.                     Williams was

initially detained by the officers after they identified him as

Patrick      Williams   from     Katy,    Texas    (near    Houston).        Several

informants      had     previously       given     the     officers     information

implicating a black male named “Pat”, “Patrick”, or “Patrick

Williams” from Houston in a drug trafficking operation to the

specific location at which the officers found Williams.                    Following

the initial detention, the officers questioned other individuals

who directly implicated Williams in drug trafficking to that

                                           2
location.    At this time, the police clearly had probable cause to

arrest Williams.      The 45-minute detention, therefore, did not

constitute an unreasonable seizure under the Fourth Amendment.

     Next,    Williams      argues    that   the   search     of    his    car   was

unreasonable under the Fourth Amendment. We understand Williams to

be raising two separate challenges to the reasonableness of the

search of his car:     (1) the search was unreasonable because it was

conducted without a warrant in the absence of exigent circumstances

and (2) the search was unreasonable because the failure of the drug

dog to alert resulted in a lack of probable cause.                 Williams first

argues that the automobile exception to the warrant requirement

does not apply.      See Pennsylvannia v. LaBron, 518 U.S. 938, 940

(1996).    Although some support exists for the proposition that the

automobile exception does not apply when a vehicle is parked in the

defendant’s private driveway, Williams’s car was parked in an

apartment complex parking lot, generally open to the public. Under

these circumstances, we are bound by our reasoning in Sinisterra,

in which we noted that “to the extent [our precedents] require . .

. a finding of exigent circumstances other than the fact of the

automobile’s potential mobility, they are inconsistent with more

recent    Supreme   Court    jurisprudence.” 77 F.3d     at     104.     In

Sinisterra, we held that a warrantless search of a vehicle in a

mall parking lot did not violate the Fourth Amendment.

     Williams also argues that the failure of the drug dog to alert

deprived    the   officers    of     probable   cause    to   search      his    car.

                                        3
Probable cause is to be determined by examining the totality of the

circumstances.   Illinois v. Gates, 462 U.S. 213, 233-39 (1983).

Examining the totality of the circumstances, including Williams’s

behavior, his dishonest responses to questions regarding the car,

information previously gathered from informants and information

gathered by the officers during their on-site interviews, the

officers had probable cause to search the vehicle prior to the

arrival of the drug dog. Under these circumstances, the failure of

the drug dog to alert did not deprive the officers of probable

cause to search the vehicle.

     For the foregoing reasons, the decision of the district court

denying Williams’s suppression motion is

                                                         AFFIRMED.




                                4